              CASE 0:21-cv-01591-PJS-ECW Doc. 1 Filed 07/09/21 Page 1 of 5

                                                                                     RECHIVHN
                                                                                          JUL 0 e      20t1
                                                                                   CLERK, U.S. DISTRICT
                                                                                                        COURT
                                                                                      ST PAUI, MINNESOTA



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
 Kenneth David Erwin


                                   Plaintif(s),

   VS.                                                             caseNo.   il-   w   -L5LI    ?JS      lf,cw
                                                                   1tou"".ri@"
Charles Ans
YouTube Video Todavia
h ttp : //wrvw.youtu be. corn/watch?
v:kqwIE9INKEc
                                                                   DEMAND FOR JURY TRIAL

                                                                          YES[-'I        NO  E
                               Defendant(s).

   (Enter the full name(s) of ALL defendants in
   this lawsuit. Please attach additional sheets
   if   necessary).



                                               COMPLAINT

   PARTIES

    1. List your name, address and telephone      number. Do the same for any additional plaintiffs.

         a.   Plaintiff

              Name                 Kenneth David Erwin

              Street Address       1013 Sunrise Beach     Dr

              County, City         Polk, Amery

              State   & Zip Code   Wisconsin 54001

              Telephone Number     (612) 710-8s31

                                                                                                  SCANNED
                                                                                                   JULo       s2021    Ud/
                                                                                              U.S. DISTEICT COUBT ST. PAUL
          CASE 0:21-cv-01591-PJS-ECW Doc. 1 Filed 07/09/21 Page 2 of 5




2.   List all defendants. You should state the full name of the defendant, even if that defendant is
     a government agency, an organization, a corporation, or an individual. Include the address
     where each defendant may be served. Make sure that the defendant(s) listed below are
     identical to those contained in the above caption.

     a.   Defendant No.    1



          Name                 Charles Ans http ://wrwv.youtube.com/watch?v=kqwlE9lNKEc

          Street Address        Verfiz867

          County, City          Narvarte Poniente, Benito Jtfirez 03020

          State   & Zip Code    MX

     b.   Defendant No. 2

          Name                  Montserrat G6mez Maqueo Zaldivar

          Street Address        Y6rtiz867

          County, City          Narvarte Poniente, Benito    h{rez   03020

          State   & Zip Code    MX

     c.   Defendant No. 3

          Name

          Street Address

          County, City

          State   & Zip Code


NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFEI\DANITS, PLEASE
PROVIDE THEIR NAMES AND ADDRESSES ON A SEPARATE SHEET OF PAPER.
Check here if additional sheets of paper are attached:n
Please label the attached sheets of paper to correspond to the appropriate numbered
paragraph above (e.g. Additional Defendants 2.d.0 2.e., etc.)
           CASE 0:21-cv-01591-PJS-ECW Doc. 1 Filed 07/09/21 Page 3 of 5




ruRISDICTION

Federal courts are courts of limited jurisdiction. Generally, two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity of citizenship of
the parties. Under 28 U.S.C. $ 1331, a case involving the United States Constitution or federal
laws or treaties is a federal question case. Under 28 U.S.C. $ 1332, a case in which a citizen of
one state sues a citizen of another state and the amount of damages is more than $75,000 is a
diversity of citizenship case.

3.   What is the basis for federal court jurisdiction? (check all that apply)

          FlFederal Question           n    oiversity of Citizenship

4.   If the basis for jurisdiction is Federal Question, which Federal Constitutional, statutory or
     treaty right is at issue? List all that apply.

     This action arises under the Act of October 19,1976, Title I $ 101,90 Stat. 2541: 17
     U.S.C. $ 501; and this court has jurisdiction under the Act of June 25,1948, c.646,62
     Stat.931; 28 U.S.C. $ 1338, as hereinafter more fully appears.
5.   If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each
     pafty? Each Plaintiffmust be diverse from each Defendant for diversity jurisdiction.

     PlaintiffName:                                      State of Citizenship:

     Defendant No.    l:                                 State of Citizenship:

     DefendantNo.2:                                      State of Citizenship:

     Attach additional sheets of paper as necessary and label this information as paragraph
     :'
                     dl+innol shaa*c                        l-l
     Check here if additional sheets nf
                                     of no
                                        paper are attached. L_r

6.   What is the basis for venue in the District of Minnesota? (check all that apply)

          l-lOefenOant(s) reside in Minnesota     f]Facts  alleged below primarily occurred in
                                                      Minnesota
          Flothe.:   explain

      This is the closest court to where I live and the defendent lives in Mexico



STATEMENT OF THE CLAIM

Describe in the space provided below the basic facts of your claim. The description of facts
should include a specific explanation of how, where, and when each of the defendants named in
the caption violated the law, and how you were harrned. Each paragraph must be numbered
       CASE 0:21-cv-01591-PJS-ECW Doc. 1 Filed 07/09/21 Page 4 of 5




separately, beginning with number   7.   Please write each single set of circumstances in a
separately numbered paragraph.

7.
1. In June of202l I became aware of a video on YouTube by Charles Ans called
Todivia http://wrvw.youtube.com/watch?v:kqwlE9tNKEc which sampled my original
song called Trip Thru Hell Part I which I wrote and recorded own all the copyrights and
publishing for the song (Att 1) LIB congress P40002243667

2. On June   16 2021 YouTube removed the video    for a clear copyright infringment
along with eight other copies of the video on YouTube. (attachment 2)

3. On June 19th 2021I recieved and email from a Rafael Marquez of the same
organization that later filed couter notificaition called. In that email chain
he admitted that the video did indeed contain my copyrighted song and offered work to
obtain a legal liscense to mymusic

4 On June 25th 2021,1received     YouTube counter notification from a Montserrat
                                    a
G6mez MaqueoZaldivar of the organization Onerpm. He requested that one of the nine
Charles Ans Todaviavideos removed from YouTube for copyright infringement be put
b ack on YouTube http ://wrvw.youtube.com/watch ?v:kqwIE9lNKEc attachment 4


5.I wrote a number of emails offering to negotiate a liscense with no response

Attach additional sheets of paper as necessary
Check here if additional sheets of paper are attache arl{
Please label the attached sheets of paper to as Additional Facts and continue to number the
paragraphs consecutively.


REQUEST FOR RELIEF

State what you want the Court to do for you and the amount of monetary compensation, if any,
you are seeking.

Some of the demands in that action       will be as follows
l. That CHARLES Al[S, his agents and servants be enjoined, during the pendency of this
action and permanently, from infringing the copyright of KENI\ETH DAVID ERWIN in
any manner, and from publishing or placing any of his music on the internet, either by
posting it on YouTube (www.youtube.com), or on any other website, or in any
othermanner
2. That CHARLES ANS be required to pay to KENNETH DAVID ERWIN such damages
as KENNETH DAVID ERWIN has sustained in consequence of CHARLES ANS
infringement of KENNETII DAVID ERWINS copyright and to account for:
a. AII gains, profits, and advantages derived by CIIARLES ANS by infringement of
KENNETH DAVID ERWIN copyright or such damages as the court shall deem proper
within the provisions of the copyright statutes;
       CASE 0:21-cv-01591-PJS-ECW Doc. 1 Filed 07/09/21 Page 5 of 5




Signed this   9th ElAur of July, Ed E

                      Signature of Plaintiff

                      Mailing Address          1013 Sunrise Beach   Dr Amerv WI54001




                      Telephone Number




Note: All plaintiffs named in the caption of the complaint must date and sign the complaint and
provide his/her mailing address and telephone number. Attach additional sheets of paper as
necessary.
